 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

pet ny apn ae meh ap AT

 

 

 

 

JOSE FERNANDO SALINAS-GARCIA,
Movant,
-against- 20-CV-1027 (LAP)
UNITED STATES OF AMERICA, ORDER
Respondent.

 

LORETTA A. PRESKA, United States District Judge:

On February 18, 2020, the Court issued an order directing Movant to file a declaration
showing cause why his motion should not be denied as time barred. The Clerk of Court is

directed to mail a copy of the order (ECF No. 4) to Movant and note service on the docket.
SO ORDERED.
Dated: 4/ 2/20

Nev tak Nov er Syetla GO keke
LORETTA A. PRESKA
United States District Judge

 

 
